 Case: 1:20-cr-00445 Document #: 11 Filed: 08/13/20 Page 1 of 3 PageID #:33




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
     Plaintiff,                                )
                                               )       20 CR 445
v.                                             )       Honorable Young B. Kim
                                               )
DEANGELO JONES,                                )
    Defendant.                                 )


     DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF
                           RELEASE

       NOW COMES, Defendant DEANGELO JONES, by and through his attorney,

QUINN A. MICHAELIS, and respectfully requests this Court to order that the

defendant’s conditions of pre-trial release be modified to allow Mr. Jones to attend an

annual family fishing trip. In support of this motion, Mr. Jones states as follows;

       1. Mr. Jones was released on a $10,000 unsecured bond by this Court on August

           7, 2020 to the custody of his wife, Latoya Jones. He was placed on home

           detention with electronic monitoring in Tulsa, Oklahoma, and was restricted

           from travel, but for the purposes allowed under home detention, and to travel

           to court in the Northern District of Illinois.

       2. Mr. Jones would like to attend his family’s annual fishing trip that occurs

           every year before the beginning of the school year. Mr. Jones’ wife, Latoya

           Jones, and his two step children would all accompany him on this trip. His

           wife’s two sisters and his nephew would also be present for the entirety of the

           trip. The cabin the family has rented is located at 12301 Cross Timber

           Drive, Sperry, OK, which is approximately one half hour’s drive from Mr.
 Case: 1:20-cr-00445 Document #: 11 Filed: 08/13/20 Page 2 of 3 PageID #:34




           Jones’ home address. If he were granted permission to attend this trip with

           his family, he would leave at 9:00 am on August 15, 2020, and return the

           following day at August 16, 2020 by 3:00 pm.

                   3. Both pretrial services and the government have been contacted

           regarding this motion. The government objects to modifying conditions of

           Mr. Jones’ release to attend this trip. Mr. Jones’ pretrial officer in Oklahoma

           indicates that they take no position with respect to this request.

       WHEREFORE, DEANGELO JONES, by and through his attorney, QUINN A.

MICHAELIS, respectfully requests this Court to order that the defendant’s conditions of

pretrial release be modified to allow him to attend his family’s annual fishing trip.



Respectfully Submitted,

s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for Deangelo Jones
73 W. Monroe, Suite 106
Chicago, IL 60601
312-714-6920




                                             2
 Case: 1:20-cr-00445 Document #: 11 Filed: 08/13/20 Page 3 of 3 PageID #:35




                            CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2020, I electronically filed the above

    DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF
                          RELEASE


with the Clerk of Court using the CM/ECF system to all listed parties in the case.

       Respectfully Submitted on August 11, 2020.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For Deangelo Jones
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920




                                            3
